BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
DARCI W. CRANE, IDAHO STATE BAR NO. 8852
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1413




                             UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                                   Case No. 19-cr-00292-BLW
                Plaintiff,
                                                   UNOPPOSED MOTION TO
        vs.                                        CORRECT INDICTMENT

 SCOTT ALEXANDER LANEY,

                Defendant.


       The United States of America, by and through Bart M. Davis, United States Attorney,

and the undersigned Assistant United States Attorney for the District of Idaho, pursuant to

Federal Rules of Criminal Procedure 7(c)(2) and 52, requests two clerical errors in the

Indictment be corrected.

       First, the Indictment currently lists the defendant’s name in the criminal forfeiture

allegation as Joseph Scott Alexander Laney. (ECF No. 1, p. 7.) The name in the caption of the

Indictment is correctly written as Scott Alexander Laney. The government seeks to remove the

name Joseph from the criminal forfeiture allegation. Second, counts two and ten of the



UNOPPOSED MOTION TO CORRECT IINDICTMENT - 1
Indictment list the date of service as June 15, 2015. (ECF No. 1, p. 5-6.) The correct date is

June 5, 2015. The government inadvertently included a one. Although the counts are charged as

occurring “on or about,” the government seeks to correct the error in advance of trial. The

government, therefore seeks, to remove the additional one, so the date will read 6/5/15.

       The government does not believe these errors misled or prejudiced the defendant in this

case. As such, the errors are harmless, clerical errors that the government seeks to correct. The

government contacted defense counsel about this motion, and the defendant does not object to

the proposed corrections.

       For these reasons, the government requests the two corrections be made to the

Indictment. The criminal forfeiture allegation should read Scott Alexander Laney and the date

for counts two and ten should read 6/5/15.




UNOPPOSED MOTION TO CORRECT IINDICTMENT - 2
Respectfully submitted this 27th day of January, 2020.



                                                 BART M. DAVIS
                                                 UNITED STATES ATTORNEY
                                                 By:

                                                 /s/ Darci W. Crane

                                                 DARCI W. CRANE
                                                 Assistant United States Attorney




UNOPPOSED MOTION TO CORRECT IINDICTMENT - 3
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 27, 2020, the foregoing UNOPPOSED MOTION

TO CORRECT CLERICAL ERROR was electronically filed with the Clerk of the Court

using the CM/ECF system, and that a copy was served on the following parties or counsel by:

  DENNIS CHARNEY                                       United States Mail, postage prepaid
  PO Box 171                                           fax
  Ten Sleep, Wyoming 82442
  dennischarney@gmail.com                              ECF filing
                                                    X email




                                                        /s/ Audrey F. Campbell
                                                        Legal Assistant




UNOPPOSED MOTION TO CORRECT IINDICTMENT - 4
